Citation Nr: 1241522	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  11-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for trigeminal neuralgia.

3.  Entitlement to service connection for dental treatment purposes.

4.  Entitlement to service connection for peripheral vestibular disorder, to include as secondary to trigeminal neuralgia and service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to February 1956.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, a travel board hearing was held before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

Regarding the left ear hearing loss claim, the Board notes that it was developed by the RO from an October 2009 (notice provided in November 2009) rating decision.  The Board finds, however, the current appeal stems from a June 2009 rating decision that found new and material evidence was not submitted.  After the June 2009 rating decision, which also continued a noncompensable evaluation for right ear hearing loss, the Veteran submitted a statement in which it was noted that he wanted to withdraw the issues of right ear hearing loss and dental trauma on appeal.  Then, in September 2009, the Veteran submitted a statement to VA requesting to have his service connection claim for left ear hearing loss reopened.  The RO interpreted this statement as a new claim and issued the October 2009 rating decision.  In November 2009, VA received a notice of disagreement (NOD) from the Veteran requesting a hearing regarding the left ear hearing loss and indicating that he had additional evidence to submit.  As the September 2009 statement mentioned left ear hearing loss and the November 2009 NOD was also timely as to the June 2009 rating decision, the Board finds that the earlier June 2009 rating decision is currently on appeal.  

The issue of entitlement to service connection for trigeminal neuralgia was first addressed by the RO in an April 2006 rating decision.  After the April 2006 rating decision denied the claim, additional evidence was received, and the RO issued a November 2006 rating decision indicating that this issue remained denied.  Subsequently, in April 2008, the Board found that the Veteran, in November 2005, expressed timely disagreement with an August 2005 rating decision that denied service connection for a claimed dental disorder on the basis that new and material evidence had not been received to reopen the claim.  It indicated, however, that no statement of the case (SOC) has been issued and remanded the issue of whether new and material evidence has been submitted to re-open the claim of service-connection for a claimed dental disorder, to include trigeminal neuralgia so the RO could issue a SOC.  In December 2010, the RO issued a SOC and characterized the issue as service connection for trigeminal neuralgia (previously claimed as dental condition) as secondary to blast injury.  VA received a timely substantive appeal from the Veteran during the following month.  Therefore, the issue has been characterized as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left ear hearing loss (on the merits), service connection for trigeminal neuralgia, service connection for dental treatment purposes, and service connection for peripheral vestibular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision (Veteran was notified on September 12, 2001), the RO last denied the Veteran's claim of entitlement to service connection for left ear hearing loss on the basis of no nexus to service.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received within one year of the notice of the August 2001 decision.

3.  The evidence received subsequent to the August 2001 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The RO's August 2001 rating decision is final as to the claim of service connection for left ear hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has satisfied its duties to notify and assist the Veteran, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision with regard to the left ear hearing loss issue.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The RO initially denied the Veteran's claim for service connection for left ear hearing loss in an April 1995 rating decision on the basis that there was no current hearing loss disability for VA purposes.  The Veteran did not appeal or submit new and material evidence within one year of this rating decision.  In June 1998, the Veteran requested that his claim for hearing loss be reopened.  In a July 1998 rating decision, the RO noted that a May 1998 audiology examination showed hearing loss, but it did not relate it to the Veteran's military service.  A review of this 1998 audiology examination report reflects asymmetrical hearing loss and discrimination scores, but no audiogram.  The RO did not find that the Veteran had a current hearing loss disability for VA purposes.  Subsequently, in an August 2001 rating decision, the RO granted service connection for right ear hearing loss and noted that service connection for left ear hearing loss remained denied.  The Veteran did not appeal or submit new and material evidence within one year of the August 2001 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the AOJ, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The RO notified the Veteran of the most recent August 2001 decision via a letter dated in September 2001 and informed him of his right to appeal, but he did not initiate an appeal of the decision.  Moreover, new and material evidence was not received within a year of that decision to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Accordingly, the August 2001 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The claim of entitlement to service connection for left ear hearing loss may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's own statements.  The August 2001 rating decision mainly focused on granting service connection for right ear hearing loss.  The RO found that the Veteran's service treatment records were silent regarding any complaints or findings related to hearing loss.  The evidence of record did not contain evidence linking the Veteran's current hearing loss to his military service.  Accordingly, the claim was denied.

Newly received evidence includes a May 2009 VA audiological examination report.  The audiogram indicates that the Veteran had a pure tone threshold of 40 decibels at 4,000 Hertz.  This evidence is new because it was not previously before agency decision makers in 2001 and is not cumulative and redundant.  Additionally, the Board finds that the newly submitted evidence establishes that the Veteran has a left ear hearing loss disability in accordance with 38 C.F.R. § 3.385 (2012).  As the August 2001 rating decision was focused on granting service connection for right ear hearing loss, it did not indicate whether the Veteran had a left ear hearing loss disability for VA purposes.  As noted above, the Veteran's hearing loss claim was originally denied in April 1995 because there was no current disability by VA standards, and it appears this reason was, in part, a basis for the denial in 1998.  Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim (a current hearing left ear hearing loss disability for VA purposes) and raises a reasonable possibility of substantiating the claim.  Moreover, the newly submitted evidence has been presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, the claim for service connection for left ear hearing loss is reopened, and to this extent, the claim is granted.  Further development is required prior to adjudication of the claim on the merits, as explained in the Remand section.


ORDER

The claim for service connection for left ear hearing loss is reopened.  To that extent only, the appeal is allowed.




REMAND

The Board finds that additional development is warranted for the Veteran's claims for service connection for dental treatment purposes, trigeminal neuralgia, and peripheral vestibular disorder.  38 C.F.R. § 19.9 (2012).  

Procedurally, the Veteran has applied for and been denied service connection for dental treatment purposes on multiple occasions.  He was originally denied by an August 1996 rating decision because his service treatment records show no findings regarding dental trauma.  Subsequently, he was denied service connection for dental treatment purposes by several rating decisions, to include ones issued in December 2003, August 2005, and April 2006.  The April 2006 rating decision noted that the denial included, for the first time, trigeminal neuralgia.  In April 2008, the Board found that the Veteran, in November 2005, expressed timely disagreement with the August 2005 rating decision denying service connection for a claimed dental disorder on the basis that new and material evidence had not been received to reopen the claim.  It indicated, however, that no statement of the case (SOC) had been issued and remanded the issue of whether new and material evidence has been submitted to re-open the claim of service-connection for a claimed dental disorder, to include trigeminal neuralgia so the RO could issue a SOC.  In December 2010, the RO issued a SOC and characterized the issue as service connection for trigeminal neuralgia (previously claimed as dental condition) as secondary to blast injury.  Importantly, the reasons and bases section of this SOC did not discuss service connection for dental treatment purposes and the pertinent laws/regulations section did not include regulations relevant to whether the Veteran was entitled to treatment, i.e., 38 C.F.R. §§ 17.161, 17.162.  In light of this, the Board finds that the RO did not adjudicate in a SOC the issue of entitlement to service connection for dental treatment purposes.  As such, the issue needs to be remanded again so the RO can issue a SOC on this issue.  

The Board notes that there is also a separate issue of entitlement to service connection for trigeminal neuralgia on appeal.  This issue is distinct from the dental treatment purposes issue.  In this regard, trigeminal neuralgia is not among the dental conditions list at 38 C.F.R. § 4.150 (2012).  However, before this issue can be decided on the merits, the Board finds a remand is necessary for proper notice and assistance under the VCAA.  A review of the record reflects that the Veteran has not been provided with claim specific notice concerning the issue of service connection for trigeminal neuralgia.  38 U.S.C.A. § 5103(a).  The Board also finds that another VA examination is necessary to decide this claim.  The evidence of record indicates that the Veteran has a current diagnosis during the appeal period of trigeminal neuralgia.  See September 2006 letter from R.J., MD; see also undated letter from R.J., MD and June 2006 letter from M.H.D., MD.  The Veteran and his spouse have also indicated that the Veteran has suffered from chronic pain.  See, e.g., March 2011 and February 2006 statements.  The Veteran was afforded a VA dental and oral examination in February 2010.  The VA examiner stated that it "is questionable as to whether [the Veteran] has trigeminal neuralgia as it can be difficult to diagnose" and his symptoms do not match the objective signs.  The examiner further opined that even if the Veteran has trigeminal neuralgia "it is mere speculation that it was caused by cannon accident as self reported symptoms were not document thoroughly in the miliatery [sic]."  

In Jones v. Shinseki, the Court evaluated the adequacy of a medical opinion wherein the examiner stated that he could not opine as to the etiology of a Veteran's disability without "resort to speculation."  23 Vet. App. 382, 389 (2010).  The Court concluded that for an examination which includes a statement of inability to provide an etiology opinion to be adequate, "it must be clear" that the inability to provide such an opinion is based upon "all due diligence in seeking relevant medical information," and not the "first impression of an uninformed examiner."  Id.  The Court found that in making this assessment, VA should determine whether the examiner's opinion was based upon a lack of expertise to render such an opinion, or whether there is additional testing or information available that would allow the examiner to make an opinion.  Id. 390.  The Court determined that, in either case, the examination would be inadequate.  Id.  In the current appeal, the examiner did not fully explain why an opinion could not be reached without resorting to mere speculation.  The short explanation provided by the examiner appears to go against the Veteran's claim, but it is then confusing as to why a "mere speculation" opinion was given.  Notwithstanding this, the rationale provided by the examiner was scant and does not enable the Board make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that a remand for another examination and opinion is necessary.  

Regarding the issue of service connection for a peripheral vestibular disorder, the Board notes that the Veteran was provided a VA examination in February 2010, and an additional medical opinion was obtained in November 2010.  In February 2010, the VA examiner opined that "it is less likely as not that the 'dizziness' symptoms complained of are related to his service connected right sided hearing loss and tinnitus."  After reviewing the claims file in November 2010, the same VA examiner stated that nothing in the claims file would alter the previous opinion.  The Board finds these opinions to be insufficient to currently decide this issue.  First, while the examiner found the Veteran's dizziness symptoms not to be related to his service-connected right ear hearing loss and tinnitus, the examiner did not opine whether either of these service-connected disabilities aggravated the dizziness symptoms.  In this regard, the Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, the Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Additionally, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Lastly, the Board notes that that the Veteran should be provided with full VCAA notice regarding this issue.

Concerning the merits of the reopened service connection claim for left ear hearing loss, the Veteran's spouse testified at the July 2010 Board hearing that the Veteran's left ear hearing had worsened.  (Transcript (Tr.) at 4.)  It was stated that he had received recent treatment at a VA facility in Ashland and that it was unlikely these records had been associated with the claim file.  (Id. at 4-5, 8.)  As these records are relevant to the Veteran's left ear hearing loss claim, a remand is necessary to obtain such records.  It is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Veteran was provided with a VA audiological examination in May 2009.  It was noted that he had left ear hearing within normal limits through 2000 Hertz and mild to moderately severe sensorineural hearing loss.  As discussed in the decision above, a physical examination revealed hearing loss for VA purposes in the left ear.  The examiner, however, did not provide an opinion as to whether the Veteran's current left ear hearing loss is related to his military service.  It appears that the examiner believed that the Veteran was already service-connected for bilateral hearing loss because it was noted that the Veteran "is already service connected for impaired hearing and tinnitus."  Notwithstanding the examiner's belief at that time, the Veteran was not and is not currently service-connected for left ear hearing loss.  Therefore, this examination is not adequate as a nexus opinion was not provided for the impaired left ear hearing.  See Barr, 21 Vet. App. at 311

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send complete VCAA notice to the Veteran (and his representative) regarding the issues of (1) entitlement to service connection for trigeminal neuralgia and 
(2) entitlement to service connection for peripheral vestibular disorder, to include secondary to trigeminal neuralgia and service-connected tinnitus, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. §§ 3.159, 3.310 (2006), Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Request that the Veteran identify any treatment providers (VA or non-VA) regarding the issues on appeal that he has not already provided to VA.

2.  With any needed assistance/authorization from the Veteran, obtain all treatment records relating to the Veteran's treatment for left ear hearing loss, to include any from an audiologist in Ashland, Kentucky.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Following the completion of the above, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for trigeminal neuralgia.  Following a review of the file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to an event, injury, or disease in service.  

The examiner is asked to consider and discuss, as appropriate, the articles submitted by the Veteran, to include one noting that a cause of trigeminal neuralgia may be injury to the nerve, as well as the multiple letters submitted by the Veteran's private doctors, to include a September 2006 private opinion by R.B.J., M.D.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  All opinions must be supported by detailed reasoning, to include reference to relevant evidence of record as appropriate.  

4.  Following the completion of the above VA examination and opinion, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for a peripheral vestibular disorder.  Following a review of the file, the VA examiner is asked to provide an opinion as to whether any current peripheral vestibular disorder is at least as likely as not related to an event, injury, or disease in service.  Further, the examiner is asked to opine whether any current peripheral vestibular disorder is at least as likely as not:  (a) proximately due to, or (b) aggravated by, trigeminal neuralgia or any service-connected disability.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service or a service-connected disability, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service or a service-connected disability as opposed to its being the result of some other factor or factors. 

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  All opinions must be supported by detailed reasoning, to include reference to relevant evidence of record as appropriate.  

5.  Following the completion of the above, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he had noise exposure in service. It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left ear hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  All opinions must be supported by detailed reasoning, to include reference to relevant evidence of record as appropriate.  

6.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

7.  Provide the Veteran and his representative with a statement of the case as to the issue of whether new and material evidence has been submitted to re-open the claim of service-connection for dental treatment purposes (as adjudicated in an August 2005 rating decision).  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


